DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-8, in the reply filed on May 16, 2022 is acknowledged.  The traversal is on the ground(s) that no unreasonable search and examination burden exists.  This is not found persuasive because, as discussed in the Restriction Requirement, Group I and Group III are related as combination and subcombination, and the combination (Group III) does not require the particulars of the subcombination (Group I), such as the pressure or temperature or the remote plasma source.  Furthermore, the two groups have acquired a separate status in the art in view of their different classification, the inventions have acquired a separate status in the art due to their recognized divergent subject matter, the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); (d) the prior art applicable to one invention would not likely be applicable to another invention; (e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.  With regards to Group I and Group II, the inventions are related as subcombinations usable together in a single combination and similarly, the two groups have acquired a separate status in the art in view of their different classification, the inventions have acquired a separate status in the art due to their recognized divergent subject matter, the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); (d) the prior art applicable to one invention would not likely be applicable to another invention; (e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
The requirement is still deemed proper and is therefore made FINAL.
Claims 9-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on May 16, 2022.  It is noted that the claim status identifier for claim 14 recites “(Original);” however, claim 14 is part of nonelected Group II and this thus considered withdrawn.  Applicant is respectfully requested to correct said claim status identifier in future claim listings.

Claim Objections
Claim 1 is objected to because of the following informalities:  lines 7-8, recites “…volume of a process chamber; and and exposing one or more chamber components…” and one of the “and” recitations should be deleted.   Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 5 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2, 3 and 7 recite “the nitrogen gas,” but it is unclear whether said recitations are directed to the “nitrogen-containing gas” recited in claim 1.  For the sake of clarity, claims 2, 3 and 7 should be amended to “the nitrogen-containing gas.”  Appropriate correction is required.
Claim 5 recites “the chamber components;” however, proper antecedent basis has not been established for a plurality of chamber components since claim 1 recites “one or more chamber components.”  Claim 5 should be amended to “the one or more chamber components.”  Appropriate correction is required.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over U.S. Patent App. Pub. No. 2009/0090382 to Morisada et al.
As to claim 1, Morisada discloses a method of cleaning (see Morisada Abstract) comprising: introducing a gas mixture in a remote plasma source (see Morisada paragraphs [0011], [0013] and [0086]-[0087]), the gas mixture comprising argon gas, nitrogen-containing gas, and oxygen gas (see Morisada paragraph [0023]), forming a plasma in the remote plasma source (see Morisada paragraphs [0046]-[0049]); introducing the plasma to a process volume of a process chamber (see Morisada paragraphs [0046]-[0049]); and exposing one or more chamber components to the plasma (see Morisada paragraph [0053]), the process volume comprising a pressure of about 10mTorr to about 6 Torr (see Morisada paragraph [0037] disclosing a pressure from about 100 Pa to about 800 Pa (about 0.75 Torr to about 6 Torr) and a temperature above 300°C (see Morisada paragraph [0041] disclosing a temperature of 300°C or higher).  Morisada further discloses that the argon gas can be 1% to less than 50% of the total cleaning gas (see Morisada paragraph [0076]) and oxygen gas can be 40% to 80% of the total cleaning gas (see Morisada paragraph [0039]).  Thus, Morisada is understood to disclose that the ratio of argon gas to oxygen gas can fall within the claimed range of about 0.2:1 to about 1:1 by volume (see, e.g., Morisada paragraphs [0023] and [0149]-[0160] where the ratio of Ar gas to Nitrogen gas is about 0.36:1 (5,000 sccm of Ar and 14,000 sccm of N2)).
  With regards to the recitation “the plasma comprising oxygen radicals, argon radicals and nitrogen radicals formed from the gas mixture,” since Morisada discloses forming a plasma with the gas mixture, it is inherent or reasonably expected that said plasma comprises oxygen radicals, argon radicals and nitrogen radicals.
As to claim 2, Morisada discloses that the nitrogen-containing gas can be N2 gas, NO gas or N2O gas (see Morisada paragraphs [0038], [0042] and [0149]-[0160]).
As to claim 3, Morisada discloses that the nitrogen gas can comprise N2 and the gas mixture can comprise a ratio of N2 gas to oxygen gas within the claimed range (see Morisada paragraphs [0149]-[0160] where the ratio is disclosed as about 7:1000, about 36:1000 and about 71:1000 which falls within the range of about 1:1000 to about 200:1000).
As to claim 4, Morisada discloses that the applied plasma power to the can use an excitation source at a power between 1,000W to 20,000W, preferably 10,000 W to 15,000 (see Morisada paragraph [0040]) and that the excitation source can be a remote RF power source (see Morisada paragraphs [0071] and [0148]).
As to claim 5, Morisada discloses that said cleaning comprises removing contaminants disposed on the chamber components wherein the contaminants comprise amorphous carbon or a semiconducting material (see Morisada paragraphs [0009]-[0011] and [0052]-[0054]).
As to claim 6, Morisada discloses that the one or more chamber components can be the chamber walls or the showerhead (read as remote plasma source extension) (see Morisada paragraphs [0053]-[0054]).
As to claim 7, Morisada discloses that the flow rates can be 1,000 to 30,000 sccm of oxygen gas; additive gas, such as N2, at 50 to 20,000 sccm; and rare gas, such as Ar, at 1,000 to 20,000 sccm (see Morisada paragraph [0039]; see also Morisada paragraphs [0149]-[0160] disclosing oxygen gas at 14,000 sccm, argon gas at 5,000 sccm and N2 gas at 100, 500 and 1,000 sccm, all of which fall within the claimed ranges).
As to claim 8, Morisada discloses that the cleaning time can be as short as 155 seconds (see Morisada paragraph [0163]).  Furthermore, to the extent that it could be argued that the cleaning time is not anticipated, cleaning time is a known results effective variable and it would have been obvious to one of ordinary skill in the art at the time of filing to modify the cleaning time through routine experimentation to optimize the cleaning effect of the method.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS LEE whose telephone number is (571)270-3296. The examiner can normally be reached M-F 7:30-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS LEE/Primary Examiner, Art Unit 1714